Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including  a body part; a clutch bearing part installed inside the body part, and configured to guide rotation of the body part in one direction; a knob part mounted in the clutch bearing part, and configured to be rotated in one direction in a state of being connected to an object to be rotated or to prevent the body part from being rotated together when the object to be rotated and the clutch bearing part are rotated in a same direction; a manual rotation lever installed on the body part; and a power transmission shaft coupled to the knob part, and configured to transfer power of a power source; wherein the knob part comprises: a rotation portion mounted and rotated in the clutch bearing part; and a head portion integrated with one end of the rotation portion, and configured to have a wider periphery than the rotation portion; wherein a spiral configured to be engaged with a rotating shaft of the object to be rotated is formed on inner circumferences of the rotation portion and the head portion; and wherein the power transmission shaft has an outer circumference on which a spiral is formed, and is engaged with the spiral of the knob part together with a rotating shaft of the object to be rotated.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Norton discloses a system for attracting and catching fish using a motor that is operationally coupled to the reel and imparts a detailed and lifelike motion to a bait. Masten discloses a power driver attachment adapter for quickly turning fishing handle. Kennedy discloses a hand-grip assistance device for coupling with a fishing reel handle. Winter discloses a motorized jigging device for fishing. Hamilton et al discloses a motorized fishing reel.  Herrick and Goodman disclose an adapter for a fishing reel so that a power tool can be used to quickly reel in fishing line.   Ogino et al disclose a battery device for electrically reeling in fishing line. Stone, Bankston and Whaley disclose a speed motor and adapter combination which can be coupled to a conventional fishing reel.  Jewell discloses a device to take rotary power from an external power source such as cordless drill. Tucci discloses a tool for reeling in a tip up apparatus. Nicholson, Jr. discloses a spool winding apparatus.  Whisenhunt discloses a motorized attachment for fishing reel. Watkins and Weinberg discloses a power driven rewind assembly for a fishing reel. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/